EXHIBIT 10(c)(2)

Citigroup Warehouse

FOURTH OMNIBUS AMENDMENT

This FOURTH OMNIBUS AMENDMENT, dated as of February 21, 2007 (as amended,
modified, waived, supplemented or restate from time to time, this “Amendment”),
is by and among:

(1) U.S. BANK NATIONAL ASSOCIATION, a national banking association (together
with its successors and assigns “U.S. Bank”), not in its individual capacity,
but solely as Custodian (in such capacity, the “Custodian”) and as indenture
trustee (in such capacity, the “Indenture Trustee”) under the Indenture (as
defined below);

(2) CITIGROUP GLOBAL MARKETS REALTY CORP., a Delaware corporation (together with
its successors and assigns, “Citigroup”), as note purchase (in such capacity,
the “Note Purchaser”) under the Note Purchaser Agreement (as defined below);

(3) NEWSTAR WAREHOUSE FUNDING 2005 LLC, a Delaware limited liability company
(together with its successors and assigns, “NewStar LLC”), as issuer (in such
capacity, the “Issuer”) under the Indenture (as defined below) and as purchaser
(in such capacity, the “Purchaser”) under the Sale and Servicing Agreement (as
defined below);

(4) NEWSTAR FINANCIAL, INC., a Delaware corporation (together with its successor
and assigns, “NewStar Financial”), as seller (in such capacity, “Seller”) and as
servicer (in such capacity, “Servicer”) under the Sale and Servicing Agreement
(as defined below); and

(5) LYON FINANCIAL SERVICES, INC., d/b/a u.s. Bank Portfolio Services (together
with its successor and assigns, “USBPS”), as backup servicer (in such capacity,
“Backup Servicer”).

INTRODUCTORY STATEMENT

NewStar Financial, as Seller and as Servicer, NewStar LLC, as Purchaser, and
USBPS, as Backup Servicer, have entered into the Sale and Servicing Agreement,
dated as of December 30, 2006 (the “Sale and Servicing Agreement”).

NewStar LLC, as Issuer, and U.S. Bank, as Indenture Trustee and as Custodian,
have entered into the Indenture, dated as of December 30, 2006 (the
“Indenture”),

NewStar LLC, as Issuer, NewStar Financial, as Seller and Servicer, and
Citigroup, as Note Purchaser, have entered into the Amended and Restated Note
Purchase Agreement, dated as of December 22, 2006 (the “Note Purchase
Agreement”) and, together with the Sale and Servicing Agreement and the
Indenture, the “Basic Documents”).



--------------------------------------------------------------------------------

Pursuant to the Indenture, NewStar LLC, as Issuer, has issued a Note to the Note
Purchaser with an aggregate initial principal amount of up to $300,000,000 (the
“Note”).

In April of 2006, the parties entered into a First Omnibus Amendment amending
Appendix A to each of the Basic Documents (the “First Omnibus Amendment”), in
June of 2006, the parties entered into a Second Omnibus Amendment further
amending Appendix A to each of the Basic Documents (the “Second Omnibus
Amendment”) and in December of 2006 the parties entered into a Third Omnibus
Amendment amending the Basic Documents concurrently in connection with NewStar
LLC’s execution and delivery of a Continuing Agreement for Letters of Credit in
favor of Citibank, N. A. (the “Reimbursement Agreement”) and to adopt the Usage
and Definitions attached thereto as Exhibit A (the “Definitions Appendix”) as
the definitions appendix that is to be applicable to each of the Basic Documents
(the “Third Omnibus Amendment”).

The parties now wish to amend the Sale and Servicing Agreement and the
Definitions Appendix (any such amendment of the Definitions Appendix
constituting an amendment of the Basic Documents which incorporate it by
reference) in the manner set forth herein.

The parties hereto agree as follows:

Section 1. Definitions. Unless otherwise defined herein, all defined terms that
are defined in the Sale and Servicing Agreement (as amended by this Amendment)
or, if not therein defined, in the Note Purchase Agreement (as amended by this
Amendment) or, if not therein defined, in the Indenture (as amended by this
Amendment) (including, in each case, the Definitions Appendix), shall have the
same meanings when used herein.

Section 2. Amendments to the Definitions Appendix.

(a) The definition of “Concentration Account” is deleted and replaced in its
entirety with the following definition:

“Concentration Account” means the account maintained at a Concentration Account
Bank for the purpose of receiving Collections, the details of which are
contained in Schedule 2 to the Sale and Servicing Agreement, as such schedule
may be amended from time to time.

(b) The definition of “Concentration Account Bank” is deleted and replaced in
its entirety with the following definition:

“Concentration Account Bank” means U.S. Bank, Wachovia Bank, National
Association, or any other bank selected by the Servicer from time to time for
the purpose of receiving Collections from Obligors which is a Qualified
Institution and enters into an agreement similar to the Intercreditor Agreement
(and provides for joinder by the Issuer).

 

2



--------------------------------------------------------------------------------

(c) The definition of “Intercreditor Agreement” is deleted and replaced in its
entirely with the following definition;

“Intercreditor Agreement” means either (i) the Amended and Restated
Intercreditor and Concentration Account Administration Agreement, dated as of
August 30, 2005, by and among U.S. Bank, Wachovia Capital Markets, LLC, NewStar
Financial, NewStar CP Funding LLC and each party that from time to time executes
and delivers a joinder thereto or (ii) the Intercreditor and Concentration
Account Administration Agreement (Wachovia Deposit Account), dated as of
February 15, 2007, by and among U.S. Bank National Association, as account
custodian and as secured party, Wachovia Capital Markets, LLC, as administrative
agent, NewStar Financial, Inc., as originator, as original servicer, as
collateral manager and as concentration account servicer, NewStar CP Funding
LLC, as seller, U.S. Bank National Association, as trustee, NewStar Trust
2005-1, as issuer, NewStar Short-Term Funding LLC, as borrower, NewStar Credit
Opportunities Funding I Ltd., as seller, IXIS Financial Products Inc., as
administrative agent and as investor agent, NewStar Warehouse Funding 2005 LLC,
as issuer, NewStar Structured Finance Opportunities, LLC, as issuer, NewStar
Commercial Loan Trust 2006-1, as issuer, NewStar Concentration LLC, as account
titleholder, each party that from time to time executes and delivers a joinder
thereto and Wachovia Bank, National Association, as Concentration Account Bank,
as applicable.

Section 3. Amendments to the Sale and Servicing Agreement. The Sale and
Servicing Agreement is hereby amended by deleting and replacing Schedule 2 in
its entirety with the Schedule 2 attached to this Amendment.

Section 4. Representations and Warranties of NewStar LLC and NewStar Financial.
Each of NewStar LLC and NewStar Financial represents and warrants (which
representations and warranties shall survive the execution and delivery hereof)
to the Note Purchaser, the Indenture Trustee, the Issuing Bank, the Custodian
and the Backup Servicer that:

(a) it has the corporate or other organizational power and authority to execute,
deliver and carry out the terms and provisions of this Amendment and has taken
or caused to be taken all necessary corporate or other organizational action to
authorize the execution, delivery and performance of this Amendment;

(b) no consent of any person and no action of, or filing with any governmental
or public body or authority is required to authorize, or is otherwise required
in connection with the execution, delivery and performance of this Amendment
which has not been obtained;

(c) this Amendment has been duly executed and delivered by a duly authorized
officer on behalf of such party, and constitutes a legal, valid and binding
obligation of such party enforceable against such party in accordance with its
terms, subject to bankruptcy, reorganization, insolvency, moratorium and other
similar laws affecting the enforcement of creditors’ rights generally and the
exercise of judicial discretion in accordance with general principles of equity;

 

3



--------------------------------------------------------------------------------

(d) the execution, delivery and performance of this Amendment will not violate
any law, statute or regulation, or any order or decree of any court or
governmental instrumentality, or conflict with, or result in the breach of, or
constitute a default under any contractual obligation of such party;

(e) after giving effect to this Amendment, no Event of Default or event which
upon notice or lapse of time or both would constitute an Event of Default (as
defined in the Indenture or any other Basic Document) has occurred and is
continuing; and

(f) on the date hereof, the representations and warranties set forth in
Section 3.1 and Section 3.2 of the Sale and Servicing Agreement, and the
representations and warranties set forth in Section 5.01 and Section 5.02 of the
Note Purchase Agreement, are and will be true, correct and complete with the
same effect as if made on the date hereof, except to the extent such
representations and warranties expressly relate to an earlier date, in which
case, as of such earlier date.

Section 5. Conditions to Effectiveness. This Amendment shall become effective as
of the date above written, if, and only if:

(a) each of the Note Purchaser, the Indenture Trustee, the Custodian and the
Backup Servicer shall have received counterparts of this Amendment duly executed
by NewStar LLC and NewStar Financial (in all of their respective capacities set
forth herein);

(b) all representations and warranties contained in this Amendment or otherwise
made in writing to the Note Purchaser, the Indenture Trustee, the Custodian
and/or the Backup Servicer in connection herewith shall be true and correct in
all material respects;

(c) such other information, materials and documentation as the Note Purchaser,
the Indenture Trustee, the Custodian and/or the Backup Servicer, and/or their
respective counsel, may reasonably request, which information, materials and
documentation shall be satisfactory in form and substance to such Person, as the
case may be, and its counsel; and

(d) all legal matters incident to the effectiveness of this Amendment shall be
satisfactory to the Note Purchaser, the Indenture Trustee, the Custodian and/or
the Backup Servicer and their respective counsel.

Section 6. Confirmation and Acknowledgement of the Obligations. NewStar LLC
hereby (i) confirms and acknowledges to the Note Purchaser that it is validly
and justly indebted to the Note Purchaser, any other Noteholders and any other
Persons party to the Basic Documents, as applicable, for the payment of all
obligations due under the Basic Documents without offset, defense, cause of
action or counterclaim of any kind or nature whatsoever and (ii) reaffirms and
admits the validity and enforceability of the Indenture, the Note and the other
Basic Documents. NewStar Financial hereby confirms and acknowledges its
obligations under the Basic Document and confirms that they will remain in
effect following the execution and delivery of this Amendment.

 

4



--------------------------------------------------------------------------------

Section 7. Ratification of Basic Documents. This Amendment shall be limited
precisely as written and shall not be deemed (i) to be a consent granted
pursuant to, or a waiver or modification of, any other term or condition of the
Note or the Basic Documents or a waiver of any Event of Default under the Note,
the Indenture or the other Basic Documents, whether or not known to the Note
Purchaser, any other Noteholder or the Indenture Trustee or (ii) to prejudice
any other right or rights which the Note Purchaser, any other Noteholder or the
Indenture Trustee may now have or have in the future under or in connection with
the Note or the Basic Documents or any of the instruments or agreements referred
to therein. Except to the extent hereby modified, the Note and each of the Basic
Documents shall continue in full force and effect in accordance with the
provisions thereof on the date hereof and the Note and the Basic Documents as
heretofore amended or modified and as modified by this Amendment are hereby
ratified and affirmed. After this Amendment becomes effective, all references to
the Indenture, Note Purchase Agreement and Sale and Servicing Agreement,
“hereof,” “herein,” or words of similar effect referring to the Indenture, Note
Purchase Agreement or Sale and Servicing Agreement shall be deemed to mean the
Indenture, Note Purchase Agreement or the Sale and Servicing Agreement as
amended by the First Omnibus Amendment, the Second Omnibus Amendment, the Third
Omnibus Amendment and as further amended hereby. This Amendment shall not
constitute a novation of the Indenture, Note Purchase Agreement or Sale and
Servicing Agreement, but shall constitute an amendment thereof.

Section 8. GOVERNING LAW; JURISDICTION. THIS AMENDMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT
REFERENCE TO ITS CONFLICT OF LAW PROVISIONS. EACH OF THE PARTIES TO THIS
AMENDMENT HEREBY AGREES TO THE JURISDICTION OF THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK AND ANY APPELLATE COURT HAVING
JURISDICTION TO REVIEW THE JUDGMENTS THEREOF. EACH OF THE PARTIES HEREBY WAIVES
ANY OBJECTION BASED ON FORUM NON CONVENIENS AND ANY OBJECTION TO VENUE OF ANY
ACTION INSTITUTED HEREUNDER IN ANY OF THE AFOREMENTIONED COURTS AND CONSENTS TO
THE GRANTING OF SUCH LEGAL OR EQUITABLE RELIEF AS IS DEEMED APPROPRIATE BY SUCH
COURT.

Section 9. Paragraph Headings. The paragraph headings contained in this
Amendment are and shall be without substance, meaning or content of any kind
whatsoever and are not a part of the agreement among the parties thereto.

Section 10. Successors and Assigns. The provisions of this Amendment shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns.

 

5



--------------------------------------------------------------------------------

Section 11. Integration. This Amendment represents the entire agreement of the
parties hereto with respect to the amendment of the Basic Documents. There are
no representations, agreements, arrangements or understandings, oral or written,
between the parties hereto, relating to the subject matter of this Amendment,
which are not fully expressed herein.

Section 12. Severability. If any provisions of this Amendment shall be held
invalid or unenforceable in whole or in part in any jurisdiction, such provision
shall, as to such jurisdiction, be ineffective to the extent of such invalidity
or enforceability without in any manner affecting the validity or enforceability
of such provision in any other jurisdiction or the remaining provisions of this
Amendment in any jurisdiction.

Section 13. Further Assurances. The parties hereto shall, at any time and from
time to time following the execution of this Amendment, execute and deliver all
such further instruments and take all such further action as may be reasonably
necessary or appropriate in order to carry out the provisions of this Amendment.

Section 14. Consultation with Advisors. Each of the parties hereto acknowledge
that it has consulted with counsel and with such other experts and advisors as
it has deemed necessary in connection with the negotiation, execution and
delivery of this Amendment. This Amendment shall be construed without regard to
any presumption or rule requiring that it be construed against the party causing
this Amendment or any part thereof to be drafted.

Section 15. Counterparts. This Amendment may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Delivery of an executed
counterpart of a signature page by telecopier shall be effective as delivery of
a manually executed counterpart.

Section 16. Costs and Expenses. The Issuer agrees that the obligations of the
Issuer pursuant to Section 10.13(a)(ii) of the Note Purchase Agreement shall
extend to the preparation, execution and delivery of this Amendment and any
other documentation contemplated hereby (whether or not this Amendment becomes
effective or the transactions contemplated hereby and thereby are consummated),
including, but not limited to, the reasonable fees and disbursements of Skadden,
Arps, Slate, Meagher & Flom LLP, counsel to the Note Purchaser.

 

6



--------------------------------------------------------------------------------

Schedule 2

Concentration Account

 

Bank Name

 

Account

 

Account Number

U.S. Bank National Association   Concentration Account   786577-700 Wachovia
Bank National Association   Concentration Account   2000032625215

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment has been duly executed as of the day and year
first above written.

 

U.S. BANK NATIONAL ASSOCIATION, as

Custodian and as Indenture Trustee

By:   /s/ Kyle Harcourt   Name: Kyle Harcourt   Title: Vice President

 

8



--------------------------------------------------------------------------------

CITIGROUP GLOBAL MARKETS REALTY CORP., AS Note Purchaser By:   /s/ John
Pawlowski   Name: John Pawlowski   Title: Authorized Signer

 

9



--------------------------------------------------------------------------------

NEWSTAR WAREHOUSE FUNDING 2005 LLC, as Purchaser and Issuer By:   NEWSTAR
FINANCIAL, INC., its designated manager By:   /s/ John Kirby Bray   Name:   John
Kirby Bray   Title:   Chief Financial Officer NewStar Financial, Inc.

 

10



--------------------------------------------------------------------------------

NEWSTAR FINANCIAL, INC., as Purchaser and as Issuer By:   /s/ John Kirby Bray  
Name:   John Kirby Bray   Title:   Chief Financial Officer NewStar Financial,
Inc.

 

11



--------------------------------------------------------------------------------

LYON FINANCIAL SERVICES, INC., AS Backup Servicer By:   /s/ Joseph Andries  
Name: Joseph Andries   Title: Senior Vice President

 

12